NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   STEVEN MICHAEL JONES, Appellant.

                             No. 1 CA-CR 17-0229
                               FILED 3-27-2018


           Appeal from the Superior Court in Mohave County
                        No. S8015CR201501231
               The Honorable Lee Frank Jantzen, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Mohave County Legal Advocate, Kingman
By Jill L. Evans
Counsel for Appellant
                             STATE v. JONES
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Jennifer B. Campbell delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Paul J. McMurdie joined.


C A M P B E L L, Judge:

¶1            Steven Michael Jones appeals from his convictions for
possession of dangerous drugs for sale (methamphetamine), Ariz. Rev. Stat.
(“A.R.S.”) § 13-3407(A)(2), and possession of narcotic drugs for sale
(heroin), A.R.S. § 13-3408(A)(2), (collectively, the “sales convictions”) and
argues the superior court erred in denying his motion for a judgment of
acquittal.1 We disagree and affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            In 2015, while working as part of a county drug task force,
Officers Brad Holdway and David Cornelison were conducting
surveillance of a residence. They observed Jones leave the house carrying a
backpack and then drive away in an SUV with a passenger.

¶3            Officer Holdway contacted Officer Jesus Alvarez, who was
working general patrol at the time, regarding the SUV. Officer Alvarez then
observed Jones speeding and conducted a traffic stop. When officers
Holdway and Cornelison arrived, Jones was still in the SUV. Jones exited
his car and consented to a search of his person.2 Officer Cornelison asked
Jones to remove what he had in his pockets. He complied, but the officer
noticed something still appeared to be sticking out of Jones’ pocket. At the
officer’s request Jones removed a piece of tinfoil containing a burnt
substance, and a plastic baggie containing .1 gram of methamphetamine.

¶4          The officers placed Jones under arrest. Officer Alvarez then
performed an inventory of Jones’ car, finding a gun in the center console


       1 The Legislature has not materially amended the relevant statutes
since Jones’ offenses. We therefore cite to the current version of the statutes
cited in this decision.

       2The officers initially believed Jones was another individual they
were searching for whom they had a felony warrant.


                                      2
                             STATE v. JONES
                            Decision of the Court

and one in the backpack officers had seen Jones carrying. Inside the
backpack they found various items, including a gun, .4 grams of heroin,
some pills, baggies, a marijuana pipe, a small container with a small amount
of marijuana, and $1,200 in cash.

¶5           Officers took Jones to the police station. At the police station
Officer Holdway Mirandized Jones and began an interrogation. Jones
admitted the methamphetamine and heroin the officers recovered were his,
and that he used and sold methamphetamine and heroin. Specifically, he
sold heroin to about five people a day, for about $10 a point, and sold
methamphetamine for about $20 to $50 dollars daily.

¶6              The State charged Jones with one count of possession of
dangerous drugs for sale (methamphetamine), one count of possession of
narcotic drugs for sale (heroin), possession of marijuana, possession of drug
paraphernalia, and misconduct involving weapons. The case went to a jury
trial. At the close of the State’s case, Jones moved for a judgment of acquittal
on “the sales counts.” Ariz. R. Crim. P. 20.3 He argued the evidence
demonstrated the methamphetamine and heroin were for personal use, not
sale. The superior court denied the motion, citing the money, guns, and
Jones’ admissions to the officers at the station after his arrest.

¶7           The jury found Jones guilty as charged. The superior court
sentenced Jones to concurrent sentences for a total term of imprisonment of
5 years.4

                               DISCUSSION

¶8          Jones argues the superior court erred in denying his motion
for a judgment of acquittal because the amount of methamphetamine and


       3 Jones also moved for a judgment of acquittal on the misconduct
involving weapons charge, which the court denied. That issue is not before
this court on appeal.

       4 After the jury’s guilty verdicts, Jones entered a plea agreement in
which he pled guilty to three separate felony offenses that were not part of
this case. The plea agreement, however, contained stipulated sentences
encompassing this case and the other felony offenses. Although Jones’
sentence in this case was entered as part of the plea agreement, we have
jurisdiction over this appeal because the issues on appeal that Jones raises
arise from his convictions by the jury. See A.R.S. § 13-4033(A)(1).



                                       3
                             STATE v. JONES
                            Decision of the Court

heroin in his possession “at the time of his arrest” was consistent with
personal use, and other evidence was “ambiguous” regarding whether the
drugs were for personal use or sale. Reviewing the superior court’s denial
of Jones’ motion for a judgment of acquittal de novo, we conclude
otherwise. State v. Escalante-Orozco, 241 Ariz. 254, 282, ¶ 104 (2017) (de novo
review).

¶9            A defendant is entitled to a judgment of acquittal “if there is
no substantial evidence to support a conviction.” Ariz. R. Crim. P. 20(a)(1).
Substantial evidence “is such proof that reasonable persons could accept as
adequate and sufficient to support a conclusion of [a] defendant’s guilt
beyond a reasonable doubt.” State v. West, 226 Ariz. 559, 562, ¶ 16 (2011)
(citations omitted). We view the evidence in the light most favorable to the
prosecution and ask whether “any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt.” Id. (citations
omitted). Substantial evidence may be demonstrated by direct or
circumstantial evidence. State v. Borquez, 232 Ariz. 484, 487, ¶ 11 (App.
2013).

¶10            Substantial evidence supports Jones’ sales convictions.
Although the amount of drugs in his possession was consistent with
personal use, a jury could have found that Jones “knowingly” possessed
the methamphetamine and heroin “for sale.” See A.R.S. §§ 13-3407(A)(2),
-3408(A)(2). Jones admitted he sold methamphetamine and heroin daily.
With respect to the heroin, the amount he admitted to selling was consistent
with what the officers recovered. Supra ¶¶ 3-4. Officer Holdway testified,
based on his experience conducting sales cases, that although .1 of a gram
of methamphetamine was a small and common amount for a user to
possess, it was also an “extremely” common saleable amount for lower
level street dealers, yielding the biggest potential for profit. Similarly, he
testified .4 grams of heroin was also a saleable amount at .1 grams per sale.

¶11           Officer Holdway also testified that even absent a large
quantity of drugs, other indicators of sale included the possession of
baggies, a gun, and large quantities of money. He testified, for example, that
unless a person is a high-end dealer, it is typical in drug sales cases to see
“a decent quantity of money, or . . . a decent quantity of weight in drugs”
but not both. Here, in addition to Jones’ confession that he sold
methamphetamine and heroin, officers recovered two guns, baggies, and
$1,200 from Jones’ car. Accordingly, we conclude substantial evidence
supports Jones’ sales convictions and, thus, the superior court did not err in
denying his motion for a judgment of acquittal.



                                      4
                           STATE v. JONES
                          Decision of the Court



                             CONCLUSION

¶12           For the foregoing reasons, we affirm Jones’ convictions for
possession of dangerous drugs for sale and possession of narcotic drugs for
sale.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                       5